Citation Nr: 1129929	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service connected right knee and low back disabilities.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to a service connected low back disability.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1963 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and October 2010 rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs (VA).  In November 2007, the Albuquerque, New Mexico, RO denied entitlement to TDIU.  In an October 2010 decision, the Reno, Nevada, RO denied service connection for bilateral lower extremity neuropathy.

The Veteran testified at a personal hearing held before the undersigned at the RO; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the RO denied service connection for neuropathy of the left and the right lower extremities.  In May 2011, within one year of that decision, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  At that time, he argued that he was unemployable due at least in part to neurological problems of the left and right lower extremities, which he attributed to service connected disabilities.  This constitutes disagreement with the denial of service connection, and the reduction of the testimony to a transcript renders a writing which must be considered a notice of disagreement (NOD).  38 C.F.R. §§ 20.200, 20.201.  

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

As different etiologies are alleged for each limb, and each limb may be rated separately under the Rating Schedule, the issues have been recharacterized to consider the left and right lower extremities independent of each other.  

With respect to the left leg, there are conflicting medical opinions of regard regarding a nexus to service or service connected disability.  Several VA examiners and a private neurologist have indicated the likelihood of a relationship between the left leg neuropathy and the service connected lumbar spine disability.  The private doctor referred to a fusion at L4-L5 and L5-S1, but the Veteran had actually undergone a laminectomy.  The Veteran pointed out this inaccuracy, but no clarification was sought from the doctor.  Efforts toward such should be made on remand.

Other VA doctors and some independent testing have indicted no relationship, but have not said why.  On remand, a full neurological examination is required to clarify the nexus question and obtain a rationale for any expressed opinions.

The remaining issue of TDIU is inextricably intertwined with the pending service connection questions.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As TDIU is dependent on the impact of service connected disabilities on occupational functioning, identifying which disabilities are in fact service connected is clearly relevant to adjudication of the TDIU question.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in Las Vegas, Nevada, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact Dr. B. Chang and request that she clarify her statement of October 2009 regarding a relationship between left leg neuropathy and the service connected lumbar laminectomy (as opposed to lumbar fusion).  Does her opinion change with correction of the surgery performed?  She should be asked to provide a full rationale for her opinion.

If Dr. Chang feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in connection with the examination.  All necessary testing, including nerve conduction or EMG tests, must be performed.  The examiner should identify all current neurological disabilities of the left leg, and should opine as to whether any such is at least as likely as not caused or aggravated by the service connected low back disability.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Provide the Veteran an SOC which addresses the issues of entitlement to service connection for right and left lower extremity neuropathy.

If any appeal is perfected by a timely filed substantive appeal, the issue should be certified to the Board.

5.  With regard to the remaining issue, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


